In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from (1) an order of the Family Court, Suffolk County (Freundlich, J.), entered March 18, 2008, which suspended her visitation with the subject child pending issuance of an order of disposition, and (2) an order of fact-finding and disposition of the same court entered March 21, 2008, which, after fact-finding and dispositional hearings, found that she neglected the subject child, terminated her parental rights, and transferred custody and guardianship of the subject child to the petitioner Suffolk County Department of Social Services for the purpose of adoption.
Ordered that the appeal from the order entered March 18, 2008 is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Family Court properly found that she permanently neglected the subject child. The petitioner established by clear and convincing evidence that it exercised diligent efforts to encourage and strengthen the parental relationship between the mother and the child (see Matter of Star Leslie W., 63 NY2d 136, 142 [1984]; Matter of La’Quan De’Vota H., 259 AD2d 486, 487 [1999]). However, despite these efforts, the mother failed to plan for the child’s future (see Matter of Anthony Martin L., 54 AD3d 1040 [2008]; Matter of “Female” M., 50 AD3d 1040, 1041 [2008]).
*684The Family Court also properly determined that the termination of the mother’s parental rights was in the child’s best interests, and thus, the court properly freed the child for adoption (see Matter of “Female” M., 50 AD3d at 1041; Matter of Daevon Lamar P., 48 AD3d 469, 470 [2008]; Matter of Jennifer R., 29 AD3d 1005,1007 [2006]). Mastro, J.P., Santucci, Dickerson and Leventhal, JJ., concur.